                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                              No. 5:16-CT-3269-FL

 WILLIAM C. CARAWAN, JR.,                                   )
                                                            )
                   Plaintiff,                               )
                                                            )
         v.                                                 )
                                                            )                        ORDER
 GEORGE SOLOMON, BRAD PERRITT,                              )
 GEORGE W. BAYSDEN, JR., MARCUS                             )
 HOVIS, and OFFICER NORRIS,                                 )
                                                            )
                    Defendants.                             )


         This matter is before the court on the following motions filed by plaintiff: 1) to alter

judgment (DE 67), 2) to compel a court’s order (DE 74), and 3) for reconsideration (DE 80) of the

court’s May 9, 2018, order.1 Defendants did not respond to the motions, and thus the issues raised

are ripe for ruling.

         The court begins with plaintiff’s motions to alter judgment and to compel a court’s order.

On December 10, 2018, the court entered order denying plaintiff’s motion to hold non-party “Ms.

Strickland” in contempt because she refused to release certain funds from plaintiff’s inmate trust

account to pay the initial partial filing fee in this action. The instant motions to alter judgment and

to compel a court’s order seek reconsideration of the court’s December 10, 2018, order.2 Plaintiff’s

motions provide additional evidence purportedly showing Strickland failed to pay the initial filing


         1
          Also pending, but not ripe for ruling, is defendants’ motion for summary judgment (DE 75), which the court
will address by separate order.
         2
          Plaintiff also has filed notice of interlocutory appeal of the court’s December 10, 2018, order. The notice of
appeal, however, does not divest the court of jurisdiction to resolve the pending motions. See Fobian v. Storage Tech.
Corp., 164 F.3d 887, 890-91 (4th Cir. 1999) (holding district court may resolve motion for reconsideration of appealed
order under “in aid of appeal” exception to rule that notice of appeal divests the district court of jurisdiction).
fee. The motions also seek an order directing prison officials to provide plaintiff access to his trust

fund account documents and to remit payments from plaintiff’s trust fund account to the court.

        Plaintiff’s motions for reconsideration of an interlocutory order are governed by Rule 54(b)

of the Federal Rules of Civil Procedure. Rule 54(b) provides that “any order or other decision,

however designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer

than all the parties does not end the action as to any of the claims or parties and may be revised at

any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and

liabilities.” Fed. R. Civ. P. 54(b). Compared to post-judgment Rule 59(e) motions, Rule 54(b) gives

district courts “broader flexibility to revise interlocutory orders before final judgment as the

litigation develops and new facts or arguments come to light.” Carlson v. Boston Scientific Corp.,

856 F.3d 320, 325 (4th Cir. 2017).

        The discretion provided by Rule 54(b), however, “is not limitless.” Id. The court may revise

an interlocutory order only in the following circumstances: (1) a subsequent trial produces

substantially different evidence; (2) a change in applicable law; or (3) clear error causing manifest

injustice. Id.; see also Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 515 (4th Cir. 2003).

        Plaintiff has not established the court committed a clear error of law in its December 10,

2018, order, that substantially different evidence warrants a different result, or a change in

applicable law. Plaintiff’s Rule 54(b) motions are therefore denied.

        Additionally, to the extent the instant motions for reconsideration should be construed as

motions for preliminary injunctive relief, the motions lack merit. To obtain a preliminary injunction,

the motion party must establish “that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,


                                                   2
and that an injunction is in the public interest.” Winter v. Nat’l Res. Def. Council, Inc., 555 U.S.

7, 20 (2008). Plaintiff’s instant motions do not establish he is likely to succeed on the merits of his

claims, or that he is likely to suffer irreparable harm in the absence of preliminary injunctive relief.

       Additionally, plaintiff admits that his requests for relief related to his inmate trust account

are not relevant to his underlying claims. (Mot. Alter Jx (DE 67) at 4 (stating the motion “does not

affect the outcome of this action”)). “A preliminary injunction may never issue to prevent an injury

or harm which not even the moving party contends was caused by the wrong claimed in the

underlying action.” Omega World Travel, Inc. v. Trans World Airlines, 111 F.3d 14, 16 (4th

Cir.1997). Accordingly, the court denies plaintiff’s motions to alter judgment and to compel a

court’s order to the extent those motions seek a preliminary injunction.

       Plaintiff also seeks reconsideration of the court’s May 9, 2018, order denying without

prejudice his motions to compel responses to certain discovery requests. As explained in that order,

the court denied the motions to compel because the court extended the discovery deadline. Plaintiff

and his appointed counsel therefore could obtain the necessary discovery during the extended

discovery period. The instant motion for reconsideration, filed months after discovery closed, seeks

an order granting the initial motions to compel that the court denied in the May 9, 2018, order.

Where plaintiff did not file renewed motions to compel during the extended discovery period, and

has not shown good cause for reopening discovery, the motion for reconsideration is denied. See

Fed. R. Civ. P. 16(b) (providing a scheduling order “may be modified only for good cause and with

the Judge’s consent”); see also Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008)

(holding party seeking leave to amend pleadings after the deadline set in the scheduling order must

show good cause for amending the scheduling order).


                                                   3
       In sum, the court DENIES plaintiff’s motion to alter judgment (DE 67), to compel a court’s

order (DE 74), and for reconsideration (DE 80).

       SO ORDERED, this the 12th day of April, 2019.



                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                                  4
